Citation Nr: 1508315	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  05-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.
 
2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.
 
3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a groin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO). In September 2008, January 2011, and March and December of 2013, the Board remanded the issues for additional development.

The Veteran previously requested a hearing with the Board, but withdrew that request in November 2008.  No hearing request is pending. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a final decision, dated in June 2000, the Board denied claims that new and material evidence had been submitted to reopen claims for service connection for a back disability, an acquired psychiatric disorder, and a groin disability. 

2.  The evidence received since the Board's June 2000 decision, which determined that new and material evidence had not been submitted to reopen claims for service connection for a back disability, an acquired psychiatric disorder, and a groin disability, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating any of the claims.





CONCLUSION OF LAW

New and material evidence has not been received since the Board's June 2000 decision which determined that new and material evidence had not been submitted to reopen claims for service connection for a back disability, an acquired psychiatric disorder, and a groin disability; the claims for service connection for a back disability, an acquired psychiatric disorder, and a groin disability, are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Claims

The Veteran asserts that new and material evidence has been presented to reopen the claims for service connection for a back disability, an acquired psychiatric disorder, and a groin disability.  

In June 1988, the Veteran filed claims for service connection for depression, a lower back condition, and a groin condition.  In July 1988, the RO denied the claims.  The Veteran appealed the back and acquired psychiatric disorder issues, and in March 1990, the Board denied the claims.  The Board's decision was final.  See 38 U.S.C.A. § 7104(b).  

The Veteran filed to reopen his claims, and in November 1993, the RO determined that new and material evidence had not been presented to reopen the claims for service connection for a back disability, a psychiatric disability, and a groin condition.  The Veteran appealed, and in June 2000, the Board denied the claims.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  

In September 2003, the Court issued an Order and a Memorandum Decision that affirmed the Board's June 2000 decision.

In March 2004, the appellant applied to reopen the claims.  In July 2004, the RO determined that new and material evidence had not been presented to reopen any of the claims.  The Veteran has appealed.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a); arthritis, and a psychosis, are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see also 75 Fed. Reg. 14391 (March 25, 2010) (adding ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)."

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2014); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).

At the time of the Board's June 2000 decision, the evidence included the Veteran's testimony from a January 1993 hearing at the RO, in which the Veteran testified that he was exposed to Agent Orange when stationed at a SAC (strategic air command) base in Michigan.  He said that his exposure was just from the planes going down the runway.  He said that he had occasional problems with his back and groin, but that he was not under any current treatment.  The Veteran had also testified at a hearing at the RO in January 1998.  At that time, he claimed that his disabilities began after he fell in a ditch during service, and that he still had groin and back problems.  

At the time of the Board's June 2000 decision, the evidence included the Veteran's service treatment records.  This evidence showed that he was seen on sick call in October 1966 for complaints of groin pain for the past two months, mostly when straining at work.  The impression was low grade epididymitis verses an inguinal hernia.  He was seen in January 1967 because of trouble at work.  It was reported that he had frequently been on sick call.  The impression was inadequate personality, depression.  In October 1967, he was treated for complaints of a four-month history of left groin pain.  It was reported that he had been in a motor vehicle accident in 1965, and that he had been knocked unconscious and sustained a whiplash injury.  He said his back had been sore for a while.  He reported that he had had some backaches and had a sharp pain in his back the day before.  Examination of the back revealed no abnormalities.  He had a relaxed left external inguinal ring, but no actual hernia, and he was told to return if he had a knot or swelling in the area.  He continued to have left groin complaints and was evaluated again in January 1968, but no definite hernia or other organic pathology was found.  One examiner said that the Veteran was unreliable and immature, but that it was still possible that he had something in his groin, and that his symptomatology should not be dismissed on the basis that he might be inadequate personality-wise.  Later in January 1968 it was noted that the veteran's mental status and personality made evaluation of his groin pain difficult.  In March 1968 he had complaints of post-prandial pain and diarrhea.  It was noted that he had been in jail for 14 days and that in the past his complaints had been proportional to the length of time he had been in jail.  

In connection with an evaluation for discharge under Air Force Manual (AFM) 39-12 proceedings (unsuitability), it was noted that there was no evidence of psychoneurosis or psychosis.  The impression was character-behavior disorder.  

The Veteran's separation examination report, dated in April 1968, noted that the Veteran complained of depression and excessive worrying, and that he was being administratively discharged; he denied any other pertinent history.  This report showed that his spine, genitourinary system, abdomen and viscera (including for any hernia), and psychiatric condition, were clinically evaluated as normal. 

The Veteran's discharge (DD Form 214) showed that he served in the Air Force, that his military occupation specialty was "Apr water & waste specialist," and that he did not have any foreign or sea duty service; the Veteran was not shown to have service involving duty or visitation in the Republic of Vietnam.  See VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).

As for the post-service medical evidence, VA medical records showed that in December 1982, the Veteran was noted to be receiving psychiatric treatment including psychotropic medications.  The impressions were schizophreniform disorder, and rule out schizoaffective disorder and bipolar disorder.  During a psychiatric hospitalization in March 1985, it was noted that the Veteran had been hospitalized two years earlier for similar problems; his previous admission had been triggered by marital problems; and the current final hospital diagnosis was schizophreniform disorder.  Subsequently-dated psychiatric diagnoses included anxiety disorder, schizophrenia, a personality disorder, and an adjustment disorder.  A December 1987 statement from a private physician, A.P., M.D., showed that the Veteran was noted to have a past history of psychosis and depression and that he was continued under psychiatric treatment.  It was reported that that he was under considerable stress secondary to a divorce.  VA records showed that in February 1988, and on a later occasion, he was treated for a groin rash (tinea cruris).  In October 1990 he was seen for chronic low back pain.  In September 1993 the Veteran was seen for complaints of a growth in his groin.  The impression was a skin tag of the left thigh.  He was referred to the dermatology clinic.  At the dermatology clinic in October 1993 examination showed a pedunculated flesh colored growth.  The growth was excised, and the pathology diagnosis was a papillated fibrolipoma.  In April 1995 he complained of low back pain radiating to the right leg, and X-rays showed degenerative arthritis of the low back.  In May 1995 an MRI showed degenerative joint disease and degenerative disc disease in the lumbosacral spine.  

In an August 1997 VA psychiatric examination, the Veteran gave "a long and circuitous history" of depressive symptoms.  The diagnosis was depressive disorder.  In February 1998, the Veteran was referred to a VA surgery clinic for evaluation of a possible hernia.  There was no palpable inguinal hernia on either side.  In March 1998, he was afforded a diagnosis of mood disorder.

To the extent that the Veteran had asserted receiving relevant treatment at the VA Medical Center (VAMC) in Brooklyn, and Northport VAMC, in the 1980s, a report of general information (VA Form 21-0820), dated in March 2011, indicated that all of the Veteran's records had been obtained from these facilities.

The most recent and final denial of these claims was in June 2000.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For all claims, to the extent it may be relevant, in February 2005, the National Personnel Records Center stated that there was no record of the Veteran's exposure to Agent Orange.  Since the Board's June 2000 decision, no evidence has been submitted to show that the Veteran served in Vietnam, or that he was otherwise exposed to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii)-(iv); VAOPGCPREC 27-97.

A.  Groin Disability

In summary, at the time of the Board's June 2000 decision, there was inservice evidence of treatment for complaints of groin pain between 1966 and 1967, with an impression of low grade epididymitis verses an inguinal hernia, and a finding of a relaxed left external inguinal ring, with no actual hernia.  However, it was noted that his personality disorder made evaluation of any condition difficult, and there were no subsequent findings of a definite hernia or other organic pathology, to include the Veteran's April 1968 separation examination report (which showed that his abdomen and viscera (including for any hernia) were clinically evaluated as normal).  Following service, the earliest relevant treatment was dated no earlier than February 1988, which was almost 20 years after service.  As of that time, he was shown to have a groin rash (tinea cruris), and a papillated fibrolipoma.  A hernia was suspected, but not found, in 1998.  There was no competent opinion to show that a groin disability had been caused by his service.  

The medical evidence received since the Board's June 2000 decision consists of medical reports dated between 1992 and 2014.  

This evidence, which was not of record at the time of the Board's June 2000 decision, which is not cumulative, is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  

At the time of the Board's June 2000 decision, the Veteran was not shown to have a groin disability upon separation from service, there was no evidence to show treatment for a groin disability within about 20 years following separation from service, and there was no competent evidence to show that a groin disability was caused by his service.  The submitted evidence does not remedy these defects, as it does not include any medical evidence dated during service, or prior to 1992, or which shows that the Veteran has a groin disability that was caused by his service.  Shade; see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left intact the requirement that the evidence must be relevant to and probative of an issue that was a specified basis for the last final denial).  

In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened.

B.  Acquired Psychiatric Disorder

At the time of the Board's June 2000 decision, the Veteran's service treatment records showed that in January 1967, he was found to have an inadequate personality with depression.  In January 1968, an examiner said that the Veteran was unreliable and immature.  In connection with an evaluation for discharge under Air Force Manual (AFM) 39-12 proceedings (unsuitability), it was noted that there was no evidence of psychoneurosis or psychosis.  The impression was character-behavior disorder.  The Veteran's separation examination report, dated in April 1968, noted that the Veteran complained of depression and excessive worrying, and that he was being administratively discharged; he denied any other pertinent history.  This report showed that psychiatric condition was clinically evaluated as normal.

As for the post-service medical evidence, the earliest relevant evidence was dated no earlier than 1982, which was about 14 years after separation from service.  The evidence showed that as of 1982, the Veteran was diagnosed with acquired psychiatric disorders that included schizophreniform disorder, rule out schizoaffective disorder, bipolar disorder, anxiety disorder, schizophrenia, a personality disorder, an adjustment disorder, a depressive disorder, and a mood disorder.  There was no evidence to show that a psychosis existed within one year of separation from service, and no competent evidence to show that an acquired psychiatric disorder had been caused by his service.  

The medical evidence received since the Board's June 2000 decision consists of medical reports dated between 1992 and 2014.  This evidence shows ongoing treatment for psychiatric symptoms, with notations that include a history of bipolar disorder, as well as "anxiety state," a depressive disorder, and an adjustment disorder NOS (not otherwise specified).

This evidence, which was not of record at the time of the Board's June 2000 decision, which is not cumulative, is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  At the time of the Board's June 2000 decision, the Veteran was shown to have a personality disorder upon separation from service.  The earliest relevant evidence was dated no earlier than 1982, which was about 14 years after separation from service.  There was no evidence to show that a psychosis existed within one year of separation from service, and no competent evidence to show that an acquired psychiatric disorder had been caused by his service, the key issue in this case.  The submitted evidence does not remedy these defects, as it does not include any medical evidence dated during service, or prior to 1992, or which shows that a psychosis existed within one year of separation from service, nor does it contain competent evidence to show that an acquired psychiatric disorder has been caused by his service.  Shade; see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000).  Although the submitted evidence shows continued treatment for psychiatric symptoms, the Board notes that records related to continued treatment are generally insufficient to reopen a claim for service connection.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  

In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened.

C.  Back Disability

At the time of the Board's June 2000 decision, the Veteran's service treatment records showed that he in October 1967, he complained of some back soreness, with a one-day history of backache and sharp pain.  Examination of the back revealed no abnormalities.  The Veteran's separation examination report, dated in April 1968, showed that the Veteran's spine was clinically evaluated as normal.

As for the post-service medical evidence, the earliest relevant evidence was dated no earlier than 1990, which was about 22 years after separation from service.  The evidence showed that as of 1995, the Veteran was diagnosed with arthritis of the back, and degenerative disc disease.  There was no evidence to show that arthritis of the back existed within one year of separation from service, and no competent evidence to show that a back disability had been caused by his service.  

The medical evidence received since the Board's June 2000 decision consists of medical reports dated between 1992 and 2014.  This evidence, which was not of record at the time of the Board's June 2000 decision, which is not cumulative, is "new" within the meaning of 38 C.F.R. § 3.156.  

However, as above, the Board finds that this evidence is not material.  

At the time of the Board's June 2000 decision, the Veteran was not shown to have been found to have a back disorder during service.  The earliest relevant evidence was dated no earlier than 1990, which was about 22 years after separation from service.  There was no evidence to show that arthritis of the back existed within one year of separation from service, and no competent evidence to show that a back disability had been caused by his service.  The submitted evidence does not remedy these defects, as it does not include any medical evidence dated during service, or prior to 1992, or which shows that arthritis of the back existed within one year of separation from service, nor does it contain competent evidence to show that a back disability has been caused by his service.  Shade; see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000).  In summary, the new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened.

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter, dated in December 2013, of the criteria for reopening a claim, for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  In March 2014, the claims were readjudicated.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  In this regard, in April 2013, the Social Security Administration (SSA) stated that the Veteran's records had been destroyed.  In a July 2013 memorandum, the RO determined that the Veteran's SSA records are not available, that all efforts to obtain them had been exhausted, and that any further attempts would be futile.  

The Veteran has not been afforded examinations, and opinions have not been obtained.  However, as the Board has determined that new and material evidence has not been presented, a remand for an examination and/or an etiological opinion is not required to decide the claims.  See 38 U.S.C.A. § 5103A(f) (West 2014); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  

In December 2013, the Board remanded these claims.  The Board directed that the
Veteran be issued a corrective VCAA notice that should specifically indicate that these three claims were last denied by VA in a June 2000 decision by the Board, and which included an explanation as to when and why his underlying claims for service connection for a low back disability, acquired psychiatric disorder, and groin disability were last denied.  

That same month, the Veteran was issued a corrective VCAA notice that was in compliance with the Board's remand instructions.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 





ORDER

New and material evidence has not been received sufficient to reopen the claims of entitlement to service connection for a back disability, an acquired psychiatric disorder, and a groin disability; the claims are not reopened.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


